Citation Nr: 0729592	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for viral 
hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran testified before the 
undersigned at a videoconference hearing.  A transcript is 
associated with the claims file.

The issue of entitlement to service connection for a 
psychiatric disorder, claimed as depression, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VAwill notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  In a December 2003 determination, the RO declined to find 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for viral 
hepatitis.

2.  On December 16, 2005, during her Board hearing, and prior 
to the promulgation of a decision on the appeal, the veteran 
expressly withdrew her hepatitis claim.

3.  In a July 2002 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a chronic 
psychiatric condition, including depression.

4.  Some of the evidence received since the July 2002 rating 
decision is not cumulative or redundant of evidence 
previously considered, and some of the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn her appeal relating to 
the issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for viral hepatitis, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

2.  The veteran has submitted new and material evidence since 
the final Board decision in July 2002, and thus the claim of 
service connection for a psychiatric disorder, claimed as 
depression, is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that a discussion of the requirements 
of the VCAA is unnecessary.  The veteran's application to 
reopen her claim of entitlement to service connection for 
viral hepatitis was withdrawn, as discussed below.  
Therefore, VCAA notice with regard to that claim is not 
required.  In addition, as discussed herein, the Board is 
granting the reopening of the veteran's claim of entitlement 
to service connection for a psychiatric disorder, claimed as 
depression, and then remanding the matter to the RO for 
further development.  As no decision on the substantive claim 
is contained herein, further discussion of the applicability 
of VCAA is unnecessary.

II.  Service Connection - Viral Hepatitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
her hepatitis claim and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.

In a determination dated in December 2003, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for viral hepatitis, having determined that new 
and material evidence had been submitted.  The veteran filed 
a notice of disagreement as to that determination in June 
2004, a statement of the case was issued in October 2004, and 
the veteran perfected her appeal in January 2005.

During the veteran's December 2005 Board hearing before the 
undersigned, she expressly stated that she wished to withdraw 
her claim with regard to viral hepatitis.  This statement 
constitutes a withdrawal of the substantive appeal with 
regard to that matter.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
that claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).

III.  Service Connection - Depression

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The veteran's claim was originally denied in September 1992 
on the basis that, although the service medical records 
showed she was seen in August 1980 for family problems and 
military difficulty, and depression was mentioned as behind 
the veteran's difficulties, there was no evidence of a 
chronic psychiatric disorder such as depression.  The RO 
found that, without evidence of a chronic psychiatric 
disorder, entitlement to service connection could not be 
further considered.  The claim was then denied in October 
1995 because the veteran had not submitted new and material 
evidence.

In conjunction with her request to reopen, the veteran 
submitted an April 2005 written statement from a VA 
physician.  In it, the physician opined that the veteran's 
current emotional concerns more likely than not occurred 
initially while she was on active duty in the military.

Since this certainly relates to an unestablished fact 
necessary to substantiate the veteran's claim, the Board 
finds that new and material evidence has been received, and 
the claim is reopened.


ORDER

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for viral hepatitis is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as depression, is reopened, and the appeal is granted 
to this extent.


REMAND

As noted above, in a June 2004 VA outpatient treatment 
record, a psychiatrist examined the veteran for the first 
time.  He provided an opinion that the depression for which 
the veteran received treatment in service is the same that 
she demonstrates now.  However, in reviewing this evidence, 
the Board notes that, while the psychiatrist indicated that 
he had reviewed the veteran's history with her, there is no 
evidence that he reviewed the veteran's claims file or, more 
important, her service medical records, before concluding 
that her depression began in service.  

In view of the above deficiency in the physician's opinion, 
the Board may not rely solely on that document to grant 
service connection.  In addition, a review of the claims file 
shows the veteran has also been variously diagnosed with 
schizoaffective disorder, bipolar disorder, and paranoid 
delusional disorder, in addition to major depressive 
disorder, during the course of her treatment.  A December 
2004 Social Security Administration decision found the 
veteran was disabled based upon diagnoses of bipolar 
disorder, mixed type, and paranoid delusional disorder.

Given this varied medical history, the Board finds that a 
remand is necessary to afford the veteran a VA examination.  
The examiner will be asked to review the veteran's medical 
history, including her service medical records, and provide 
an opinion as to the veteran's current diagnosis and whether 
it is related to any incident in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a psychiatric 
examination.  The claims file, including 
service medical records, must be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner should indicate in the 
examination report that the veteran's 
claims file was reviewed.  The examiner 
should provide an opinion which addresses 
the following questions:

a.  Does the veteran have a current 
psychiatric disorder and, if so, what 
is the diagnosis?

b.  If the veteran has a currently 
diagnosed psychiatric disorder, is it 
more likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent), that the veteran's 
currently diagnosed psychiatric 
disorder is related to any incident or 
event in military service, or that the 
veteran's psychiatric disorder began in 
service?  The examiner is asked 
specifically to comment on the June 
2004 VA treatment record from J.V., 
Staff Psychiatrist.

c.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  If the questions posed above cannot 
be answered without resorting to 
unsupported speculation, the reviewer 
should so state

2.  Once the above-requested development 
has been completed, the claim for service 
connection for a psychiatric disorder, 
claimed as depression, should be 
readjudicated.  If the decision remains 
adverse to the veteran, she and her 
representative must be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


